Exhibit 99.A News For Immediate Release Colorado Interstate Gas Company Announces Cash Tender Offer for Up to $100 Million Aggregate Principal Amount of Certain of its Outstanding Notes HOUSTON, TEXAS, May 23, 2008—Colorado Interstate Gas Company, a majority owned subsidiary of El Paso Corporation (NYSE: EP) (CIG), announced today it has commenced a cash tender offer to purchase up to $100 million aggregate principal amount of its outstanding notes of the series specified in the table below.The offer to purchase consists of two separate offers, with one offer to purchase any and all of the outstanding notes listed under the heading "Any and All Offer" in the table below (the Any and All Offer) and a second offer to purchase notes listed under the heading "Maximum Tender Offer" in the table below (the Maximum Tender Offer) in an amount equal to the Tender Cap.The principal amount of a particular series of notes that is purchased in the offers will be based on the "Acceptance Priority Levels" listed in the table below.In no event will CIG be obligated to accept for purchase or pay for notes tendered pursuant to the offers in an aggregate principal amount in excess of $100 million (the Tender Cap).The offers are made pursuant to an Offer to Purchase dated today (the Offer to Purchase), which sets forth a more comprehensive description of the terms of the offers.The offers are part of CIG's previously announced plan to reduce the aggregate amount of its outstanding indebtedness by approximately $225 million. The table below indicates each series of notes included in the offers. Title of Securities and CUSIP Numbers Principal Amount Outstanding Acceptance Priority Level Reference Treasury Security Bloomberg Reference Page Fixed Spread (basis points)1 Offer for Notes listed below: Any and All Offer 5.95% Senior Notes due March 15, 2015 (CUSIP No. 196522AH9) $ 75,000,000 1 3.875% U.S. Treasury Notes due 5/15/2018 PX1 +200 bps Offer for Notes listed below: Maximum Tender Offer 6.80% Senior Notes due November 15, 2015 (CUSIP No. 196522AK2) $ 400,000,000 2 3.875% U.S. Treasury Notes due 5/15/2018 PX1 +200 bps 1Represents full tender offer consideration.Holders who tender notes after the Early Tender Date will receive the full tender offer consideration minus the early tender premium of $30.00 per $1,000 principal amount of notes. As set forth in the Offer to Purchase, the amount of a series of notes that is purchased in the offers will be based on the acceptance priority level for such series, as set forth in the table above, and may be prorated.Notes with the first acceptance priority level will be purchased before those with the second acceptance priority level.If the aggregate principal amount of the series of notes tendered in the Maximum Tender Offer exceeds the amount of the Tender Cap remaining available for application to such series, then CIG will accept such notes on a pro rata basis as set forth in the Offer to Purchase.CIG may increase the Tender Cap, subject to and in accordance with applicable law, without extending withdrawal rights. The full tender offer consideration for each $1,000 principal amount of notes tendered and accepted for payment will be determined in the manner described in the Offer to Purchase by reference to the fixed spread specified in the table above over the yield based on the bid side price of the applicable reference treasury security specified in the table above, as calculated by Merrill Lynch & Co. and JPMorgan, the dealer managers for the offers, at 2 p.m., New York City time, on June 6, 2008. The offers are scheduled to expire at 12 midnight, New York City time, on June 20, 2008, unless extended or earlier terminated. Holders of notes must tender and not withdraw their notes on or before the early tender date, which is 5 p.m., New York City time, on June 6, 2008, unless extended, to receive the full tender offer consideration. Holders of notes who tender their notes after the early tender date and whose notes are accepted for purchase will receive the late tender offer consideration, which is the full tender offer consideration minus an early tender premium of $30.00 per $1,000 principal amount of notes. In addition to the full tender offer consideration or late tender offer consideration, as applicable, holders of notes tendered and accepted for payment will receive accrued and unpaid interest on the notes from the last interest payment date for the notes to, but not including, the initial or final settlement date, as applicable.CIG expects the initial settlement to occur promptly after the early tender date, and the final settlement date to occur promptly after the expiration date.Only notes tendered in the Any and All Offer at or prior to the early tender date will be eligible for settlement on the initial settlement date. Except as set forth in the Offer to Purchase or as required by applicable law, notes tendered may be withdrawn only on or before the withdrawal date, which is 5 p.m., New York City time, on June 6, 2008, and notes tendered after the withdrawal date and before the expiration of the offers may not be withdrawn. The offers are conditioned on the satisfaction of certain conditions.If any condition is not satisfied, CIG is not obligated to accept for purchase, or to pay for, notes tendered and may delay the acceptance for payment of, any tendered notes, in each event, subject to applicable laws, and may terminate, extend or amend the offers and may postpone the acceptance for purchase of, and payment for, notes so tendered.The offers are not conditioned on the tender of a minimum principal amount of the notes. CIG is not soliciting consents from holders of notes in connection with the offers. CIG has retained Merrill Lynch & Co. and JPMorgan to serve as the dealer managers for the offers and has retained Global Bondholder Services Corporation to serve as the depositary and information agent for the offers. Requests for documents may be directed to Global Bondholder Services Corporation by telephone at (866) 952-2200 or (212) 430-3774 or in writing at 65 Broadway—Suite 723, New York, NY, 10006.Questions regarding the offers may be directed to Merrill Lynch & Co.at (888) 654-8637 or (212) 449-4914, or JPMorgan at (866) 834-4666 or (212) 834-4802. This press release is neither an offer to purchase nor a solicitation of an offer to sell the notes or any other securities.The offers are made only by and pursuant to the terms of the Offer to Purchase and the related Letter of Transmittal.None of CIG, the dealer managers or the depositary and information agent makes any recommendations as to whether holders should tender their notes pursuant to the offers.Holders must make their own decisions as to whether to tender notes, and, if so, the principal amount of notes to tender. CIG is a Delaware general partnership, originally formed as a corporation in 1927.CIG is owned 90percentby a wholly owned subsidiary of El Paso Corporation (El Paso) and 10percent byawholly owned subsidiary of El Paso Pipeline Partners, L.P. (NYSE: EPB).CIG's primary business consists of the interstate transportation, storage and processing of natural gas.CIG conducts its business activities through its Colorado Interstate gas system, its 50% equity interest in WYCO Development LLC, and gas storage and processing facilities. El Paso Corporation provides natural gas and related energy products in a safe, efficient, dependable manner.El Paso Corporation owns North America's largest interstate natural gas pipeline system and one of North America's largest independent natural gas producers.For more information, visit http://www.elpaso.com. Cautionary Statement Regarding Forward-Looking Statements This release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.All forward-looking statements are based on assumptions that CIG believes to be reasonable. However, actual results almost always vary from assumed facts and the differences can be material, depending upon the circumstances.As a result, you should not place undue reliance on such forward-looking statements.The words "believe," "expect," "estimate," "anticipate" and similar expressions will generally identify forward-looking statements.All of CIG 's forward-looking statements, whether written or oral, are expressly qualified by these cautionary statements and any other cautionary statements that may accompany such forward-looking statements.In addition, CIG disclaims any obligation to update any forward-looking statements to reflect events or circumstances after the date of this release. With this in mind, you should consider the risks discussed in the Offer to Purchase, under the caption "Risk Factors" in CIG's Annual and Quarterly Reports on Forms 10-K and 10-Q and in the other documents CIG files with the SEC from time to time, which could cause actual results to differ materially from those expressed in any forward-looking statement made by CIG or on CIG's behalf. Contacts Investor and Public Relations Bruce L.
